DETAILED ACTION
This Office action is in response to the amendment filed 27 January 2022. Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-20 are objected to because of the following informalities.  Appropriate correction is required.
For Claim 2 (line 5), Claim 12 (line 5), “the set of mini-slots are enabled” should be corrected to ---the set of mini-slots is enabled---.
For Claim 11 (lines 9 and 10) the claim was not amended consistently with corresponding portions of Claim 1.
For Claim 12, “scheduling for User Equipment” should probably be corrected to ---scheduling for a User Equipment---.
For Claim 12 (line 7), the claim was not amended consistently with corresponding portions of Claim 2.
For Claim 20 (lines 12-15), the claim was not amended consistently with corresponding portions of Claim 1.
Remaining claims are objected as depending from a rejected claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-10 and 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For Claims 4 and 14, the disclosure fails to teach a modulation scheme.
Remaining claims are rejected as depending from a rejected claim.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



For Claim 1 (lines 12-13), “the condition of the reduced channel traffic” should probably be corrected to ---a condition of the reduced channel traffic---.
For Claim 2 (line 6), “the data about the occurrence of the reduced channel traffic” should probably be corrected to ---the data about an occurrence of the reduced channel traffic---.
For Claim 4, “the select number of mini-slots” lacks antecedent basis in the claim and should probably be corrected to ---the number of mini-slots--- for consistency with its antecedent in Claim 3.
For Claim 4, “the scheduling period” should probably be corrected to ---the time-domain scheduling period--- for consistency with its antecedent in Claim 3.
For Claim 5, “the select number of mini-slots” lacks antecedent basis in the claim and should probably be corrected to ---the number of mini-slots--- for consistency with its antecedent in Claim 3.
For Claim 6, “a mini-slot length … that comprise” should probably be corrected to ---a mini-slot length … comprises---.
For Claim 7 (lines 3 and 5), “the mini-slot configuration” should possibly be corrected to ---the mini-slot configuration period--- for consistency with its probable antecedent in Claim 5.
For Claim 9, “AC power drawn of the plurality of cell sites” should probably be corrected to ---AC power drawn by the plurality of cell sites---.
For Claim 11 (lines 11-12), “the condition of the reduced channel traffic” should probably be corrected to ---a condition of the reduced channel traffic---.
For Claim 12, “the mini-slot configuration period” lacks antecedent basis in the claim and should probably be corrected to ---a mini-slot configuration period---.

For Claim 13, “a mini-slot configuration period” may have antecedent basis in Claim 12.
For Claim 14, “based on a set of Orthogonal frequency-division multiplexing (OFDM) symbols” should probably be corrected to ---using a set of Orthogonal frequency-division multiplexing (OFDM) symbols--- for consistency with claim 4.
For Claim 14, “the scheduling period” should probably be corrected to ---the time-domain scheduling period--- for consistency with its antecedent in Claim 13.
For Claim 16, “a mini-slot length … that comprise” should probably be corrected to ---a mini-slot length … comprises---.
For Claim 17, “the low latency and reduced power consumption” lacks antecedent basis in the claim.
For Claim 17 (lines 3 and 5), “the mini-slot configuration” should possibly be corrected to ---the mini-slot configuration period--- for consistency with its probable antecedent in Claim 15.
For Claim 18, “a low latency and reduced power consumption” appears to have antecedent basis in Claim 17.
For Claim 18, “DL transmission” appears to have antecedent basis in Claim 17.
For Claim 18, “the mini-slot configuration” should possibly be corrected to ---the mini-slot configuration period--- for consistency with its probable antecedent in Claim 15.
For Claim 19, “a UE” appears to have antecedent basis in the claim.
For Claim 20 (line 14), “the condition of the AC power outage, and the condition of the reduced channel traffic” should probably be corrected to ---a condition of the AC power outage, and a condition of the reduced channel traffic---.

Remaining claims are rejected as depending from a rejected claim.

Allowable Subject Matter
Claims 1, 11, and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-4 and 12-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Islam et al. (US 2018/0324816) teaches a system in which the scheduling of mini-slots on reserved resources is avoided. Li et al. (US 219/0357224) teaches a system of dynamic mini-slot configuration based on traffic conditions. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        2/23/2022


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466